
	
		I
		112th CONGRESS
		2d Session
		H. R. 5712
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Ms. Baldwin (for
			 herself, Mr. Kinzinger of Illinois,
			 and Mr. Reichert) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the Secretary of Labor to establish a pilot
		  program to have community business leaders mentor members of the Armed Forces
		  under the Transition Assistance Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Jobs Act of
			 2012.
		2.Business leader mentor
			 pilot program
			(a)Pilot
			 programIn carrying out the
			 Transition Assistance Program (including the Disabled Transition Assistance
			 Program) under section 1144 of title 10, United States Code, the Secretary of
			 Labor, in cooperation with the Secretary of Defense and the Secretary of
			 Veterans Affairs, may establish a pilot program to assess the feasibility and
			 advisability of using community business leaders as mentors to facilitate the
			 transition of members of the Armed Forces who are being separated from active
			 duty and the spouses of such members.
			(b)DurationIf the Secretary carries out the pilot
			 program established under subsection (a), such program shall be carried out for
			 a two-year period.
			(c)Report
				(1)In
			 generalNot later than 18
			 months after the date on which the Secretary commences the pilot program
			 established under subsection (a), the Secretary shall submit to the appropriate
			 congressional committees a report on such program, including the findings of
			 the Secretary with respect to the feasibility and advisability of using
			 business leaders as mentors as described in subsection (a).
				(2)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committees on
			 Veterans’ Affairs and Armed Services of the House of Representatives;
			 and
					(B)the Committees on
			 Veterans’ Affairs and Armed Services of the Senate.
					
